 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   TROY RAY EMANUEL,                                      Case No. 2:16-CV-01368-GMN-EJY
 5                 Petitioner,
                                                                          ORDER
 6          v.
 7   DWIGHT NEVEN, et al.,
 8                 Respondents.
 9

10          Before the Court is Petitioner Troy Ray Emanuel’s second request to extend time for filing
11   an opposition to Respondent’s Motion to Dismiss Petitioner’s Complaint. ECF No. 42. Petitioner’s
12   counsel specifically seeks an extension of the due date for the opposition from August 23, 2019, to
13   October 22, 2019. Petitioner attempted to reach opposing counsel before filing Petitioner’s Motion.
14          IT IS HEREBY ORDERED that Petitioner’s Motion to Extend Time (Second Request) is
15   GRANTED; provided, however, that no further extensions will be granted.
16

17          DATED: August 26, 2019
18
19

20
                                                 ELAYNA J. YOUCHAH
21                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                    1
